Citation Nr: 1824090	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  02-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to special monthly compensation (SMC), based on the need for the regular aid and attendance of another person (A&A) or on being housebound.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision that, in pertinent part, denied service connection for right knee and left knee disabilities.  The Veteran timely appealed.

In September 2005, the Veteran and his wife testified during a hearing before a former Veterans Law Judge at the RO.

In February 2006, the Board remanded the matter for additional development.

In June 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the September 2005 Board hearing and that he had the right to another Board hearing.  Although the Veteran initially requested another hearing, he indicated in March 2013 that he did not want an additional hearing.

In a February 2014 decision, the Board denied service connection for a bilateral knee disability.

The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In February 2016 and in March 2017, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to SMC based on the need for regular A&A or on being housebound, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral knee disability was not manifested during active service and arthritis was not manifest within one year of separation; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

The Veteran seeks service connection for a bilateral knee disability, to include arthritis, which he believes had its onset in active service or was aggravated by active service.

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

The Board acknowledges that the Veteran's bilateral knee disability, to include arthritis, was not noted at his examination upon entry to service. Because a bilateral knee disability was not noted at entry, he is entitled to a presumption of soundness.  However, the presumption of soundness may be rebutted.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by active service.  38 U.S.C. § 1111.  In this regard, VA may show a lack of aggravation by establishing that there was no increase in disability during active service or within one year after service; or may show that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. § 1153; Wagner, 370 F.3d at 1196.

The Veteran contends that his current bilateral knee disability is the result of aggravation of a preexisting disease or disability in service.  He also contends that his bilateral knee pain has persisted since his release from active service.  In September 2005, the Veteran testified that he did report at his examination that he had "arthritis real bad" in his knees at age 16 and "could not even walk."  He also testified to doing "a whole lot of marching" and "a whole lot of exercising" in active service, and that he started having problems with his knees and with his ankles.  The Veteran testified that he was treated with aspirin in active service.  He testified that he now required pain medication, and that the arthritis had spread into his arms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records show normal lower extremities on clinical evaluation at a pre-induction examination in May 1971.   On a "Report of Medical History" completed by the Veteran at that time, he checked "no" in response to whether he ever had or now had a "trick" or locked knee; arthritis or rheumatism; or bone, joint, or other deformity.  His entry examination in July 1971 also reveals normal lower extremities.  

Service treatment records also show that the Veteran fell in a hole while playing football, and hurt his right leg in October 1971.  At that time he complained of pain in the back of the knee and across the top of the right foot.  Examination revealed no evidence of fracture, dislocation, or ligamentous disruption; drawer's test and McMurray's test were negative.  The assessment was muscle strain of right knee.

In December 1971, the Veteran reported that he had pain about once or twice a month, which started at the arch of his left foot and worked its way to the left knee.  He also reported that this pain had occurred for two-to-three years-that is, prior to his service entry.  Examination of the left knee in December 1971 was negative.  Tenderness was noted distal to end of medial malleolus of left ankle.  There was no heat and no swelling.  X-rays of the left ankle were within normal limits.  The assessment in December 1971 was questionable for ligament strain.  Another treating physician in February 1972 indicated that the Veteran's past medical history was questionable for Osgood-Schlatter's disease of both knees, three years prior to admission, with occasional pain and stiffness.
 
Service treatment records, dated in November 1973, show that the Veteran wanted to see a doctor about a possible relapse of arthritis.  He reported that, at age 16, he was told by a private physician that he had arthritis in his knees, and would probably outgrow it by age 21. The Veteran reported that now, after prolonged periods of sitting, he felt tightness in his knees and sometimes had throbbing and stiffness in his hands.  He indicated that the episodes lasted less than one day, and increased with activity.  He reportedly took aspirin.  Symptoms were relieved by resting, and exacerbated with activity.  Examination revealed no swelling, heat, or tenderness of joints.  Ranges of motion of all joints were full.  X-rays of hands were within normal limits.  The assessment was polyarthralgia.     

Service treatment records show normal lower extremities on clinical evaluation at a separation examination in March 1974. 

MRI scans of the right knee, conducted in March 1996, reveal evidence of a ruptured Baker's cyst; fluid tracking; small joint effusion; fraying of the free edge of posterior horn of lateral meniscus; and an unfused apophysis within the patellar tendon.

A VA examiner in November 2003 reviewed the Veteran's medical history of possible Osgood-Schlatter's disease, and of the in-service knee injury; and noted that the Veteran underwent arthroscopic surgery on his left knee in 1987.  Current symptoms include bilateral knee pain, right greater than left; and that the right knee occasionally swelled.  Standing was aggravating to both knees.  The Veteran wore a wrap/bandage on his right knee and also used a cane.  He took aspirin and anti-inflammatory medication for knee pain, which helped.  Examination of both knees in November 2003 revealed no edema.  Ranges of motion were full, and ligaments were stable.  X-rays of the right knee in November 2003 revealed minor abnormality.  The assessment was bilateral knee pain with degenerative joint disease, status-post arthroscopic surgery.  The November 2003 examiner opined that it was less likely than not that the Veteran's bilateral knee problems started in active service or were aggravated by service.  In support of the opinion, the VA examiner reasoned that the Veteran had some type of arthritis at age 16, as diagnosed by a private physician; and had one incidence of knee trauma in active service.
  
Additional VA records show an assessment of bilateral knee pain and degenerative joint disease in November 2003.  The Veteran reported giving way of both knees, and falling on multiple occasions in January 2009.  X-rays taken of both knees in January 2009 revealed mild bilateral tricompartmental degenerative joint disease.  The diagnosis in March 2009 was osteoarthritis involving the knees.

Following examination in April 2010, a VA examiner opined that it was less likely than not that the Veteran's current degenerative arthritis of bilateral knee is related to active service.  In support of the opinion, the VA examiner reasoned that there was no evidence of increased arthritis in active service; and the arthritis that the Veteran had prior to active service was probably Osgood-Schlatter's disease.  His current increased severity represented the aging process with wear and tear.

More recent VA records show continuing knee problems and no improvement in knee mobility.  The Veteran was unable to undergo additional knee surgery in December 2011 because of a heart condition, and he declined a knee injection for pain relief.

In July 2013, another VA physician reviewed the April 2010 VA examination report and opined that there was no pre-existing knee condition at the time of the Veteran's entry examination.  In support of the opinion, the VA physician reasoned that the Veteran's Osgood-Schlatter's disease more likely than not had resolved prior to entry; and was overlooked on examination, since it was not symptomatic.  The VA physician explained that this condition, when asymptomatic, did not disqualify a candidate from active service.  The VA physician added that Osgood-Schlatter's disease was a condition of adolescence and did not cause symptoms in adults.  The VA physician also indicated that there was no evidence of degenerative joint disease of the knees found in active service; and that the Veteran's trauma-related pain had resolved without further intervention.  The VA physician also commented that knee stiffness with inactivity was an inadequate finding for diagnosing degenerative joint disease; and estimated that the onset of the Veteran's degenerative joint disease of the knees, which occurred over time, was in 2000.  X-rays taken in October 2009 had provided evidence of suspected Osgood-Schlatter's disease; and in noting that the Veteran's degenerative joint disease of the knees was then at a mild stage, the VA physician suggested that it would have normally progressed further were its onset in active service.

In July 2015, the Veteran's sister reported that her brother now used a wheelchair to get around because of his bilateral knee pain; and that he had been in pain since returning from the Navy in 1974.  She indicated that the Veteran explained that he had to march to breakfast; march to class; march to lunch, and back to class; and march to dinner.  He also explained that he worked on the ship's flight deck in active service, and had to get down and up under the aircraft; and that since 2001, his knees became too painful to walk on them.

The report of an April 2016 VA examination includes a diagnosis of tricompartmental osteoarthritis of the knee bilaterally.  Following examination of the Veteran's knees and a review of his medical history, the April 2016 examiner opined that it was less likely that any bilateral knee disability was caused by or aggravated by a service-connected disease or injury to include left ankle sprain.  In support of the opinion, the April 2016 examiner reasoned that there was no injury to the right ankle; that the injury to the left ankle caused the Veteran no further difficulty beyond the time necessary for healing; and no ankle disability was noted at the Veteran's separation examination.

In a July 2017 addendum, a VA examiner explained that the Veteran's bilateral knee disability was not proximately due to, the result of, or aggravated by a left ankle sprain.  Here, there was no reference to knee pain at the time of the Veteran's complaint of a three-week history of "aching" in his left ankle in 1971; and his mentioning of knee pain in 1973 was nearly two years after the left ankle injury.  The VA examiner also explained that there is no evidence-based orthopedic, surgical, or medical support of a connection between the left ankle and bilateral knee-based not only on proximity, but on the fact that there was no reported instability or altered biomechanics of the left ankle.

In October 2017, another VA physician opined that it was less likely than not that the Veteran's bilateral knee disability was proximately due to or the result of the Veteran's service-connected left ankle sprain; and opined that it was less likely than not that the Veteran's bilateral knee disability was permanently aggravated beyond its natural progression by the Veteran's service-connected left ankle sprain.  In support of the opinions, the VA physician reasoned that there was no objective medical evidence to indicate otherwise; that there was no mechanism of action for cause or permanent aggravation of bilateral degenerative joint disease of the knee by ankle sprain; and that a bilateral diagnosis was indicative of the natural aging process, and not of a unilateral left ankle sprain, as the etiology.

Here, there are many competing opinions.  The competent evidence of record clearly and unmistakably does not demonstrate that a bilateral knee disability existed prior to active service.  Specifically, clinical evaluation of the Veteran's lower extremities at entry to active service in July 1971 was normal.  Examiners have only suggested the possibility of Osgood-Schlatter's disease prior to active service; and indicated that such condition was associated with adolescence, and either had resolved or was asymptomatic at entry.  There were no X-rays findings of degenerative joint disease of bilateral knee until many years post-service in 2003.  Accordingly, the evidence is against a finding of a pre-existing bilateral knee disability.

Nor does the evidence reveal increased severity of a pre-existing bilateral knee disability to demonstrate aggravation.  The record does establish that there was polyarthralgia during active service; however, its underlying pathology was not ascertained.  In essence, disease or injury causing the polyarthralgia had not been identified during or since active service.  No examiner has indicated that any such showing of polyarthralgia in active service or since then reflected natural progression of any pre-existing disability.  Under these circumstances, the presumption of soundness is not rebutted.

As to service connection on a direct or secondary basis, the Veteran has contended that his current osteoarthritis of bilateral knee is related to the in-service marching and increased activity-namely, getting down and up to work under aircraft on the flight deck; and that the primary pathology or etiology of his bilateral knee disability was increased activity.  However, such activity or event was not "noted" or diagnosed in active service or within one year of separation.  The Veteran did not have characteristic manifestations of this disease entity, and the medical professionals have opined that the post-service osteoarthritis of bilateral knee is unrelated to in-service events or to the service-connected left ankle sprain.  The opinions are broad enough to reflect that there was neither causation nor aggravation.  No examiner has associated the Veteran's current osteoarthritis of bilateral knee with marching or other activities in active service.

The Veteran also asserts that he had recurring symptoms of bilateral knee pain following discharge from active service.  Here, the Board finds the Veteran's statements regarding recurring symptoms credible.  That notwithstanding, the July 2013 VA physician associated the limited findings of mild degenerative joint disease of bilateral knee in 2003 to post-service natural wear and tear; and suggested that the disability would have normally progressed further were its onset in active service.  Again, there is no showing of degenerative joint disease in active service or within one year of separation.  To the extent that there is lay evidence of continuity of bilateral knee pain post-service, this evidence pales in comparison to the probative value of the medical evidence showing no relationship between current diagnosis of osteoarthritis of bilateral knee and active service, and the finding that current osteoarthritis of bilateral knee-first diagnosed more than three decades post-service-is reflective of the natural aging process.  To the extent that there is also evidence of a Baker's cyst rupture and meniscus impairment, such were first manifest long after service and are equally unrelated to active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that the disability is in any way related to active service.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a bilateral knee disability, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
   

ORDER

Service connection for a bilateral knee disability is denied.


REMAND

SMC

In June 2015, the RO denied entitlement to SMC based on the need for regular A&A or on being housebound.  Notably, the Veteran has filed a timely VA Form 21-0958, Notice of Disagreement, as to the denial.

The RO accepted the Veteran's notice of disagreement in June 2016, and acknowledged it in a letter later that same month; however, to date, it has not issued a statement of the case concerning the denial of SMC based on the need for regular A&A or on being housebound.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with regard to the denial of SMC based on the need for regular A&A or on being housebound, based on the June 2016 notice of disagreement with the June 2015 rating decision.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  

2.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


